DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on March 16, 2022, after Final Rejection in the Final Office Action of December 2, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on March 16, 2022, which has been entered. 
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on March 21, 2022 and March 25, 2022 comply with 37 CFR 1.97 and thus have been considered by the Examiner.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT AFTER FINAL UNDER 37 CFR § 1.116” filed on March 16, 2022 (“Amendment”) as the RCE’s submission. 
               Status of Claims   
In the Amendment, claims 18, 22, 24-25, 28, 31-32 & 34 have been currently amended, new claims 38-45 have been currently added, claims 19-21, 27, 29-30, 36-37 have been currently cancelled, claims 1-17 have been previously cancelled, and claims 23, 26, 33 & 35 have been previously presented. 
Thus, the claim objection to claim 32 and the 35 U.S.C. 112(a) rejection of claims 18-37 made in the FOA have been withdrawn as overcome. Accordingly, claims 18, 22-26, 28, 31-35 & 38-45 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Claim Objections
Claims 18 & 44 are objected to due to the following minor informalities:
As to claim 18, and within the second-to-last claim limitation paragraph beginning “causing generation…”, the limitation “consumer electronic device” in “comprising an indication that the consumer electronic device is at an increased risk of damage” should be “consumer electronics device” instead for consistency.
As to claim 44, the extra period at the end should be removed.
Allowable Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 22-26, 28, 31-35 & 38-45 are allowed under 35 U.S.C. 101 as being patent eligible subject matter. The following is the Examiner’s statement of reasons for allowance and patent eligibility under 35 U.S.C. 101:
The limitations recited by claim 18 of a “method for automatically protecting a consumer electronics device comprising: detecting, by a processor via communication with a software application operating on a consumer electronics device, data from operation of the consumer electronics device, the data comprising sensor data detected from a sensor of the consumer electronics device via the software application during the operation of the consumer electronics device or transmission data detected via the software application on the consumer electronics device in response to operation of a second software application executed on the consumer electronics device; detecting, by the processor, at least one activity indicated by the data from operation of the consumer electronics device; determining, by the processor, the at least one activity matches a risk scenario of a defined list of risk scenarios, each risk scenario of the defined list of risk scenarios representing an activity indicated as a risk to the consumer electronics device; determining, by the processor, the risk scenario is associated with second data indicating a warning associated with the risk scenario is to be generated for output via the consumer electronics device; causing generation, by the processor, of a notification message visible via a user interface of the consumer electronics device, the notification message comprising the warning associated with the risk scenario, the warning comprising an indication that the consumer electronic device is at an increased risk of damage; and causing automatic initiation, via the software application, of a new backup of the consumer electronics device in response to the risk scenario” are limitations, which when considered as an ordered combination, are indicative of integrating the judicial exception or abstract idea of certain methods of organizing human activity into a practical application. Specifically, the limitations reciting “causing automatic initiation, via the software application, of a new backup of the consumer electronics device in response to the risk scenario” integrate the method steps into a practical application that manipulates technology and improves the technical field of protection and preservation (of e.g., data) for consumer electronics devices. 
Examiner also found persuasive Applicants’ arguments on pages 13-16 of the Amendment, in particular, how “these additional elements cause initiation of a device backup in appropriate circumstances where it is determined that the device is sufficiently exposed to a risk…such that the device’s own operational data is used to determine when to trigger such corresponding warnings and backup” and how the additional elements are able to “initiate a backup” (Amendment, page 15) or “cause initiation of a new backup of the consumer electronics device in response to the risk scenario” (Amendment, page 16) integrate the judicial exception into a practical application.
 For these reasons, independent claim 18 is deemed patent eligible under 35 U.S.C. 101. Independent claim 28 is also deemed patent eligible under 35 U.S.C. 101 based on similar reasoning and rationale. Dependent claims 22-26, 31-35 & 38-45 are deemed patent eligible by virtue of dependency on a patent eligible claim. Accordingly, claims 18, 22-26, 28, 31-35 & 38-45 are now allowable over 35 U.S.C. 101 by containing patent eligible subject matter.
                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 22-26, 28, 31-35 & 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmondson”) in view of Nielsen et al., CA2771286 A1 (“Nielsen”).
As to claim 18, Edmondson teaches, suggests and discloses a “method for [valuing] a consumer electronics device comprising:” (see, e.g., Edmondson, para. [0002] (“The present disclosure relates generally to systems and methods that provide for the reclamation of residual value of personal electronic devices”)):
“detecting, by a processor via communication with a software application operating on a consumer electronics device, data from operation of the consumer electronics device”. See, e.g., Edmondson, paras. [0028] (“The system 100 may comprise a main processor 102 that is operable to communicate with a mobile device communications server 104, which in turn may communicate with multiple mobile devices 106 that may engage with the system 100 for the purposes of determining possible residual value of a mobile device 106 and/or initiating the return of the mobile device 106 into the system 100 for value.”); [0029] (“an "app" running on the mobile devices 106 [a software application operating on a consumer electronics device]”); [0041] (“The applications described herein for running on the remote devices 106 may be downloadable apps as mentioned, but they would not have to be”); [0049] (“application running on the mobile device 106”); [0055] (“device diagnostics module 704…may be run if a user indicates an interest in exchanging his or her device to gather information stored locally on the mobile device for use in identifying an appropriate diagnostic analysis…the device diagnostics module 704 may receive data stored on the backend database 152 and/or an OEM database 130 and use a device's information to identify an appropriate diagnostic analysis to be performed by the device diagnostics module 704”). 
“the data comprising sensor data detected from a sensor of the consumer electronics device via the software application during the operation of the consumer electronics device or transmission data detected via the software application on the consumer electronics device in response to operation of a second software application executed on the consumer electronics device”. See, e.g., Edmonson, paras. [0056] (“The device diagnostics module 704 may conduct a diagnostic analysis based on OEM information (such as received from the OEM database 132) and/or based on operator information (such as received from the operator system 150) based on particular parameters identified to the device diagnostics module 704. Parameters for diagnosis: [0057] (“other input/output connection”); [0058] (“internal device components such as memory storage, screen pixels or a backlight, a battery, voltage reading and/or charging capability, Bluetooth, GPS, NFC, Wi-Fi, cellular data, or other radio, light, pressure, temperature, humidity, or other sensors, a gyroscope, accelerometer or vibration components; or infrared capability; and/or [0059], [0061]-[0067] (potential sensors e.g., screen pixels, touch & surface, microphone & speaker, camera, GPS); [0068] (“Accelerometer: can have operator twist and tilt phone”); [0069] (“Gyroscope: may be same as accelerometer”); [0070]-[0083] (potential sensors e.g. vibration, battery & measurements, charge/voltage readings, phone, data connection checks NFC/Bluetooth/Wi-Fi, gravity, infrared, backlight); [0084] (“Proximity/distant sensor”); [0085] (“Light sensor”); [0086] (“Pressure sensor”); [0087]-[0090] (other potential sensors, e.g., temperature, humidity, power, volume) (all of the above being sensors detecting data, the data comprising sensor data detected from a sensor of the consumer electronics device); [0021], [0041], [0049], [0055] (disclosing transmission data detected from operation of a second software application or the disclosed “app[s]”, “applications” and “device diagnostics module 704” operating on the consumer electronics device).
“detecting, by the processor, at least one activity indicated by the data from operation of the consumer electronics device”. See, e.g., Edmondson, para. [0055] (“The device diagnostics module 704 may transmit such information to operator system 150 to identify [e.g., detect] particular device parameters for evaluation and diagnosis by the device diagnostics module 704 for use in a residual value calculation. For example, the device diagnostics module 704 may receive data stored on the backend database 152 and/or an OEM database 130 and use a device's information to identify [or detect] an appropriate diagnostic analysis to be performed by the device diagnostics module 704.”); [0056] (“The device diagnostics module 704 may conduct a diagnostic analysis based on OEM information (such as received from the OEM database 132) and/or based on operator information (such as received from the operator system 150) based on particular parameters identified to the device diagnostics module 704. Parameters for diagnosis may include: [above-listed components e.g., volume/power/other button, speakers, microphone, camera, I/O connection, memory storage, screen pixels, battery, Bluetooth/Wi-Fi, sensors, gyroscope, accelerometer, etc.]; [0094], Table 1 (listing whether particular components are “Functioning”, “Functional” or “Dead” or “Dead pixels detected” e.g., detecting at least one activity indicated by the data from operation of the consumer electronics device).
“determining, by the processor, the at least one activity matches a risk scenario of a defined list of risk scenarios, each risk scenario of the defined list of risk scenarios representing an activity indicated as a risk to the consumer electronics device”. See, e.g., Edmondson, paras. [0094] (“In some embodiments, the trade-in value displayed to the user may include an itemized list of characteristics that decrease the trade-in value of the mobile device [determining the at least one activity matches a risk scenario of a defined list of risk scenarios, each risk scenario of the defined list of risk scenarios representing an activity indicated as a risk to the consumer electronics device: the risk scenario is the characteristics]. For example, the status of the system components may be displayed. Alongside the status of the system components that are deemed damaged or not functioning adequately [each risk scenario representing an activity indicated as a risk to the consumer electronics device, e.g., damaged or not functioning adequately], an indication of the impact of such damage to the trade-in value of the device may be displayed. For example, the status may display that the screen has a dead or malfunctioning pixel [risk scenario], and this damage decreases the trade-in value by $50. Such functionality may aid the customer in better understanding the exact reason for a lower value of the traded-in device and may also assist store personnel in performing the transaction with a better customer satisfaction by eliminating the need for a customer to look for alternative solutions to repair a device they no longer intend to keep [same]. As a further example, table 1 below illustrates a possible listing provided to a user for the status of the system components that are deemed damaged or not functioning adequately [risk scenarios] and an indication of the impact of such damage to the trade-in value of the device. It should be understood that Table 1 is presented by way of example only, and not as limitation.”); [0055] (“The device diagnostics module 704 may transmit such information to operator system 150 to identify particular device parameters for evaluation and diagnosis by the device diagnostics module 704 for use in a residual value calculation [risk scenarios]”).
“determining, by the processor, the risk scenario is associated with second data indicating a warning associated with the risk scenario is to be generated for output via the consumer electronics device”. See, e.g., Edmondson, paras. [0047] (“By being able to provide an immediate residual value for the user's devices, the system may "push" an alert to a user and potentially increase the turnover velocity for the users to acquire new, more desirable electronic devices.”); [0053] (“a user may solicit device value check module 702 to initiate an eligibility inquiry at a his or her request or instruct device value check module 702 to periodically perform such an inquiry and alert him or her once device value check module 702 determines a user is eligible. In another example, an OEM or provider may configure device value check module 702 to periodically initiate an eligibility inquiry of a device user and alert him or her once eligible for a trade in or upgrade.”); [0054] (“The device value check module 702 may alert a device user that he or she is eligible to upgrade or trade in a device and trade-in eligibility.”).
“causing generation, by the processor, of a notification message visible via a user interface of the consumer electronics device, the notification message comprising the warning associated with the risk scenario, the warning comprising an indication that the consumer electronic device is at an increased risk of damage; and”. See, e.g., Edmondson, paras. [0094] (“The mobile device trade-in value may then be displayed to the user as part of step 808. In some embodiments, the trade-in value displayed to the user may include an itemized list of characteristics that decrease the trade-in value of the mobile device. For example, the status of the system components may be displayed. Alongside the status of the system components that are deemed damaged or not functioning adequately, an indication of the impact of such damage to the trade-in value of the device may be displayed. For example, the status may display that the screen has a dead or malfunctioning pixel, and this damage decreases the trade-in value by $50 [the warning comprising an indication that the consumer electronics device is at an increased risk of damage, e.g., dead or malfunctioning pixel, status of system components that are deemed damaged or not functioning adequately]”).
However, Edmondson does not specifically or expressly disclose the limitations of the “causing automatic initiation, via the software application, of a new backup of the consumer electronics device in response to the risk scenario”, as recited by claim 18.
Nielsen cures this deficiency. See, e.g., Nielsen, Abstract, paras. [0030], [0033], [00154], [00399], [00424] & claim 10 (“The mobile/portable device also may provide redundant, shared and/or backup functionality for the equipment to enhance robustness” and similar disclosures, “backup memory storage” and “backup communication interfaces” in [00399]). 
Nielsen also provides further disclosure of the above limitation reciting “causing generation, by the processor, of a notification message visible via a user interface of the consumer electronics device, the notification message comprising the warning associated with the risk scenario, the warning comprising an indication that the consumer electronic device is at an increased risk of damage” as recited by claim 1. See, e.g., Nielsen, paras. [00222] (“For example, the power source 114 may be configured to provide a "low battery signal" to the processor, which when present is treated by the processor as an interrupt event that may be logged by the processor and/or that may cause the processor to take some particular action (e.g., provide an audible/visible alert”);  [00236] & [00306] (disclosing “the user/technician also may be notified of the error through the user interface 126 (visible alert on display, audible alarm/alert, etc.). Similar event formats may be adopted for warning alerts/events and informational alerts/events”); [00430]-[00431] (“Additionally or alternatively, information provided by one or more environmental sensors may be used to interact with the technician operating the locate/marking device, for example by issuing a notification or warning signal to the technician if the sensed environmental condition is outside of an acceptable range (i.e., out of tolerance)”); [00463] (“the operating temperatures of one or more components of the locate/marking device 3100 may be monitored and an alert or notification may be generated (e.g., by one of the control electronics) if one of the operating temperatures is determined to be outside of an acceptable tolerance, for example if a component is overheating.”); [00474] (generating an alert); [00512] (providing an out-of-tolerance alert or notification to the user (technician) of the locate/marking device upon satisfying a condition/error, etc.); [00559] (generating alerts).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s and Nielsen’s above disclosures to teach, suggest and disclose all the limitations recited by claim 1. The motivation to combine Edmondson with Nielsen would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., causing automatic initiation, via a software application, of a new backup of a consumer electronics device in response to a risk scenario and causing generation, by a processor, of a notification message visible via a user interface of the consumer electronics device, the notification message comprising the warning associated with the risk scenario, the warning comprising an indication that the consumer electronic device is at an increased risk of damage) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson with Nielsen would be particularly advantageous in integrating “systems and methods that provide for” analysis of “personal electronic devices” (Edmondson, para. [0002]) with methods and systems that “provide redundant, shared and/or backup functionality…to enhance robustness” (Nielsen, Abstract) to ultimately teach, suggest and disclose all the limitations of claim 18.
As to claim 28, Edmondson in view of Nielsen also teaches, suggests and discloses a “system for automatically protecting a consumer electronics device comprising: at least one processor configured to: detect, via a software application operating on a consumer electronics device, data from operation of the consumer electronics device, the data comprising sensor data detected from a sensor of the consumer electronics device via the software application during the operation of the consumer electronics device or transmission data detected via the software application in response to operation of a second software application executed on the consumer electronics device; detect at least one activity indicated by the data from operation of the consumer electronics device; determine the at least one activity matches a risk scenario of a defined list of risk scenarios, each risk scenario of the defined list of risk scenarios representing an activity indicated as a risk to the consumer electronics device; determine the risk scenario is associated with second data indicating a warning associated with the risk scenario is to be generated for output via the consumer electronics device; cause generation of a notification message visible via the consumer electronics device, the notification message comprising the warning associated with the risk scenario; and cause automatic initiation, via the software application, of a new backup of the consumer electronics device in response to the risk scenario.” See e.g., Edmondson and Nielsen above for the nearly identical limitations in claim 18.
As to claims 22 & 31, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claims 18 & 28 (as established above), which claims 22 & 31 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 22 & 31 reciting “The method of claim 18, wherein the data from operation of the consumer electronics device comprises purchase confirmation data detected via the consumer electronics device from the second software application, and wherein detecting, by the processor, at least one activity indicated by the data from operation of the consumer electronics device comprises: determining, by the processor, the purchase confirmation data indicates purchase of a ticket for an event of a predetermined event type, the predetermined event type corresponding to the risk scenario” (claim 22) and “The system of claim 28, wherein the data from operation of the consumer electronics device comprises purchase confirmation data detected via the consumer electronics device from the second software application, and wherein to detect at least one activity indicated by the data from operation of the consumer electronics device the processor is configured to: determine the purchase confirmation data indicates purchase of a ticket for an event of a predetermined event type, the predetermined event type corresponding to the risk scenario” (claim 31). See, e.g., Edmondson, para. [0028] (“At step 1050 a store appointment may be set up for return of the mobile device 1080. A confirmation QRC code may be delivered to mobile device 1080. Information gathered during the trade-in process may be uploaded to the carrier store at step 1050 as well.”).
As to claims 23 & 32, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claims 22 & 31 (as established above), which claims 23 & 32 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 23 & 32 reciting “The method of claim 22, wherein detecting, by the processor via the software application operating on the consumer electronics device, the data from the consumer electronics device comprises: monitoring, via the software application operating on the consumer electronics device, third-party application transmission data associated with the second application on the consumer electronics device for the purchase confirmation data” (claim 23) and “The system of claim 31, wherein to detect, via the software application operating on the consumer electronics device, the data from the consumer electronics device, the processor is configured to: monitor, via the software application operating on the consumer electronics device, third- party application transmission data associated with the second application on the consumer electronics device for the purchase confirmation data” (claim 32). See, e.g., Edmondson, para. [0028] (“At step 1050 a store appointment may be set up for return of the mobile device 1080. A confirmation QRC code may be delivered to mobile device 1080. Information gathered during the trade-in process may be uploaded to the carrier store at step 1050 as well.”); [0021], [0041], [0049], [0055] (disclosing monitor, via the software application operating on the consumer electronics device, third-party application transmission data associated with the second application on the consumer electronics device for the purchase confirmation data).
As to claims 24 & 33, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claims 23 & 32 (as established above), which claims 24 & 33 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 24 & 33 reciting “The method of claim 23, wherein the software application continually monitors at least operation of the second software application via the consumer electronics device to detect the data” (claim 24) and “The system of claim 32, wherein the data from operation of the consumer electronics device is monitored continually from the second software application via the software application” (claim 33). See, e.g., Edmonson, paras. [0021], [0041], [0049], [0055] (disclosing wherein the data from operation of the consumer electronics device is monitored continually from the second software application via the software application); [0035] (market monitoring system 160 and market monitoring database 162 also perform continual monitoring); Nielsen, paras. [00296] (continuously collect available locate information); [00489] (sensors operating continuously, image capture device 3210 recording a video sequence continuously, audio recorder 3212 continuously recording any audio input).
As to claims 25 & 34, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claims 18 & 28 (as established above), which claims 25 & 34 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 25 & 34 reciting “The method of claim 18, wherein the data from operation of the consumer electronics device comprises location data indicative of a current location or an intended location of the consumer electronics device, and wherein detecting, by the processor, at least one activity indicated by the data from operation of the consumer electronics device comprises: determining, by the processor, the location data falls within a defined location area tagged as a particular high risk geographic location” (claim 25) and “The system of claim 28, wherein the data from operation of the consumer electronics device comprises location data indicative of a current location or an intended location of the consumer electronics device, and wherein to detect at least one activity indicated by the data from operation of the consumer electronics device the processor is configured to: determine the location data falls within a defined location area tagged as a particular high risk geographic location” (claim 34). See, e.g., Edmonson, paras. [0006] (“The system further could provide a listing of locations where a consumer could exchange a cellular device for its residual value, prioritized by geographical proximity to the device owner's current location and further ease the process by integrating the ability to navigate to that location using the navigation capabilities available in the device.”); [0051] (“At step 510, a trigger may occur based on a location of the mobile device or an event, for example a user initiating the trade in or an automatic prompt from the carrier billing system or marketing promotion system that determined that the subscriber is eligible for an upgrade.”); [0006], [0059] & [0067] (discussing GPS applications); Nielsen, Abstract (mentioning “GPS”) (“GPS” is disclosed numerous times throughout the disclosure of Nielsen as well).
As to claims 26 & 35, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claims 25 & 34 (as established above), which claims 25 & 34 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 26 & 35 reciting “The method of claim 25, wherein the location data is detected from a destination address inputted into the second software application, the second software application comprising a third-party navigation application operating on the consumer electronics device” (claim 26) and “The system of claim 34, wherein the location data is detected from a destination address inputted into the second software application, the second software application comprising a third-party navigation application operating on the consumer electronics device” (claim 35). See, e.g., Edmondson, paras. [0006], [0059] & [0067] (discussing GPS applications); Nielsen, Abstract (mentioning “GPS”) (“GPS” is disclosed numerous times throughout the disclosure of Nielsen as well).
As to claims 38-39, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claim 18 (as established above), which claims 38-39 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 38-39 reciting “The method of claim 18, the method further comprising: continually executing the software application via the consumer electronics device; continually executing the second software application via the consumer electronics device; and continually monitoring, via the software application, all data from operation of the second software application to detect the transmission data, wherein the transmission data is processed as the transmission data is detected” (claim 38) and “The method of claim 18, the method further comprising: continually monitoring, via the software application, the second software application to detect second data from operation of the second software application; detecting, by the processor, at least a second activity indicated by the second data; determining, by the processor, the second activity does not match any risk scenario of the defined list of risk scenarios; and continuing monitoring of the second software application” (claim 39). See, e.g., Edmonson, paras. [0021], [0041], [0049], [0055] (disclosing wherein the data from operation of the consumer electronics device is monitored continually from the second software application via the software application); [0035] (market monitoring system 160 and market monitoring database 162 also perform continual monitoring); Nielsen, paras. [00296] (continuously collect available locate information); [00489] (sensors operating continuously, image capture device 3210 recording a video sequence continuously, audio recorder 3212 continuously recording any audio input).
As to claim 40, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claim 18 (as established above), which claim 40 depends from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claim 40 reciting “The method of claim 18, wherein the notification message comprising the warning is generated via the software application when the at least one activity matching the risk scenario is detected.” See, e.g., Nielsen, paras. [00222] (“For example, the power source 114 may be configured to provide a "low battery signal" to the processor, which when present is treated by the processor as an interrupt event that may be logged by the processor and/or that may cause the processor to take some particular action (e.g., provide an audible/visible alert”);  [00236] & [00306] (disclosing “the user/technician also may be notified of the error through the user interface 126 (visible alert on display, audible alarm/alert, etc.). Similar event formats may be adopted for warning alerts/events and informational alerts/events”); [00430]-[00431] (“Additionally or alternatively, information provided by one or more environmental sensors may be used to interact with the technician operating the locate/marking device, for example by issuing a notification or warning signal to the technician if the sensed environmental condition is outside of an acceptable range (i.e., out of tolerance)”); [00463] (“the operating temperatures of one or more components of the locate/marking device 3100 may be monitored and an alert or notification may be generated (e.g., by one of the control electronics) if one of the operating temperatures is determined to be outside of an acceptable tolerance, for example if a component is overheating.”); [00474] (generating an alert); [00512] (providing an out-of-tolerance alert or notification to the user (technician) of the locate/marking device upon satisfying a condition/error, etc.); [00559] (generating alerts) (all alerts generated via software application).
As to claims 41-42, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claim 18 (as established above), which claims 41-42 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 41-42 reciting “The method of claim 18, wherein detecting the data from the operation of the consumer electronics device comprises: monitoring the user interface of the consumer electronics device to detect the data” (claim 41) and “The method of claim 18, wherein detecting the data from the operation of the consumer electronics device comprises: monitoring a touchscreen of the consumer electronics device to detect the data” (claim 42). See, e.g., Edmonson, paras. [0021], [0041], [0049], [0055] (disclosing wherein the data from operation of the consumer electronics device is monitored continually from the second software application via the software application); [0035] (market monitoring system 160 and market monitoring database 162 also perform continual monitoring); Nielsen, paras. [00296] (continuously collect available locate information); [00489] (sensors operating continuously, image capture device 3210 recording a video sequence continuously, or monitoring a touchscreen or user interface; audio recorder 3212 continuously recording any audio input); [00252] (“another aspect of the user interface (e.g., a…portion of the touch screen display…)” provides signals to processor).
As to claims 43-44, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claim 18 (as established above), which claims 43-44 respectively depend from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claims 43-44 reciting “The method of claim 18, wherein the data from operation of the consumer electronics device comprises GPS data indicating a current location of the consumer electronics device, and the method further comprises: and determining, via the processor, the current location indicates the consumer electronics device is away from a first location; and detecting, via the second software application, a security system status, wherein the at least one activity indicates whether a security system was armed based at least in part on the security system status, wherein the risk scenario comprises a failure to arm the security system” (claim 43) and “The method of claim 18, wherein detecting the data from the operation of the consumer electronics device comprises: detecting, by the processor and via the software application, the data indicating at least one previous backup of the consumer electronics device via the second application, and wherein detecting the at least one activity indicated by the data comprises a last backup event based on the at least one previous backup of the consumer electronics device, wherein the risk scenario comprises a failure to backup the consumer electronics device within a determined time interval, and wherein the method causes initiation of the new backup in response to detecting the failure to backup the consumer electronics device within the determined time interval” (claim 44). See, e.g., Edmondson, paras. [0006], [0059] & [0067] (discussing GPS applications); Nielsen, Abstract (mentioning “GPS”) (“GPS” is disclosed numerous times throughout the disclosure of Nielsen as well).
As to claim 45, Edmondson in view of Nielsen teaches, suggests and discloses all the limitations of claim 28 (as established above), which claim 45 depends from. Edmondson in view of Nielsen further teaches, suggests and discloses the limitations of claim 45 reciting “The system of claim 28, wherein the at least one processor is part of the consumer electronics device”. See, e.g., Nielsen, para. [0030] (“In some exemplary implementations, the mobile/portable device may provide, via execution of processor-executable instructions or applications on a hardware processor of the mobile/portable device”).
Response to Arguments
The 35 U.S.C. 101 Rejection has been overcome. Thus, claims 18, 22-26, 28, 31-35 & 38-45 are allowed under 35 U.S.C. 101 as being patent eligible subject matter
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 11-12 of the Amendment, under the header of “Claim Rejections Under 35 USC §103”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, which cite the new prior art reference of Nielsen et al., CA2771286 A1 (“Nielsen”), which, when combined with the rest of the above-cited prior art references, teaches, suggests and discloses all the limitations of all the pending claims.
Thus, claims 18, 22-26, 28, 31-35 & 38-45 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Ketonen et al., U.S. Pat. Pub. 2018/0338187 A1 – for disclosing similar subject matter to the present claims, e.g., “a user's mobile device may run a client agent 110 software application in local memory, that remains active silently while the device is in use” (para. [0037]).
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
April 3, 2022
                                                                                                                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/7/2022